Citation Nr: 0214055	
Decision Date: 10/10/02    Archive Date: 10/17/02

DOCKET NO.  99-07 474	)	DATE
	)
	
On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire

THE ISSUES

1.  Entitlement to an effective date earlier than November 1, 
1994, for dependency and indemnity compensation (DIC) 
benefits based on helpless child status.

2.  Whether an April 1985 rating decision, denying 
entitlement to helpless child status for the purpose of 
establishing an award of DIC benefits, may be reversed or 
amended on the basis of clear and unmistakable error (CUE).

REPRESENTATION

Appellant represented by:	James W. Craig, Attorney

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel
INTRODUCTION

The appellant is the son of the veteran.  The veteran had 
active military service from August 1948 to February 1950, 
and died in December 1966.  

This appeal arises from a May 1998 rating decision which 
granted helpless child status, and on which basis DIC 
benefits were assigned effective from November 1, 1994.  In 
an October 1998 letter, the RO denied an earlier effective 
date, and the appellant timely perfected an appeal

Historically, in February 1985, the appellant's mother and 
custodial parent, filed a claim for helpless child status for 
the purpose of establishing entitlement to DIC benefits for 
the appellant.  By an unappealed April 1985 rating decision, 
the RO denied the claim.

In August 1992, the appellant submitted a VA Form 21-4138, to 
reopen his claim for helpless child status. The appellant 
failed to submit any evidence in support of his claim, and 
the claim was administratively disallowed by the RO in 
November 1992.

In October 1994, the appellant sought to reopen his claim for 
helpless child status, and the claim was denied by a March 
1995 RO rating decision.  He perfected an appeal and 
requested hearings before the RO and the BVA.  During the 
pendency of the appeal, the RO granted helpless child status 
in a May 1998 rating decision, and by letter of September 
1998 assigned an effective date of November 1, 1994, for DIC 
benefits.

The appellant filed an October 1998 notice of disagreement on 
the issue of an earlier effective date, and timely perfected 
an appeal specifically on this issue.

The appellant testified in a personal hearing before a 
Decision Review Officer (DRO) at the RO in June 2001.  A copy 
of the transcript of that hearing is of record.
A requested BVA hearing was also scheduled for the appellant 
in August 2002, but he failed to report.  Since there has 
been no motion filed or granted for a postponement or a new 
hearing, the Board deems the hearing withdrawn.  See 
38 C.F.R. 20.704 (d)(2001).


FINDINGS OF FACT

1. All evidence necessary for disposition of the appellant's 
claim has been developed.

2. An unappealed April 1985 RO decision denied the claim for 
helpless child status on the basis that the appellant was 
not shown to be permanently incapable of self-support by 
reason of mental and physical defect prior to his 
eighteenth birthday, which occurred on August 25, 1982.  
The claimant, appellant's mother, was so notified, and did 
not file an appeal.

3. The April 1985 rating decision was reasonably supported by 
the evidence on file at that time and by prevailing legal 
authority.

4. The appellant filed an application to reopen his claim for 
helpless child status for the purpose of establishing DIC 
benefits in August 1992, but failed to submit evidence in 
support of the claim.

5. The appellant filed an application to reopen his claim for 
helpless child status in October 1994, which was 
ultimately reopened and granted, with payments commencing 
effective from the first day of the month following the 
month in which the claim was received, i.e., November 1, 
1994.


CONCLUSIONS OF LAW

1. The criteria for the assignment of an effective date for 
the payment of an award of dependency and indemnity 
compensation benefits earlier than November 1, 1994, have 
not been met. 38 U.S.C.A. §§ 1314, 5103A, 5107, 5110, 5111 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.31, 3.400, 
3.403 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).

2. The final rating decision of April 1985 which denied the 
appellant's claim for helpless child status for 
establishment of entitlement to DIC benefits was not 
clearly and unmistakably erroneous. 38 U.S.C.A. § 7105, 
5103A, 5107(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.105 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

During the pendency of the appellant's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (now codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001)) (VCAA) became law. VA 
issued regulations to implement the VCAA in August 2001. 66 
Fed. Reg. 45,620 (Aug 29, 2001) (to be codified as amended at 
39 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). The 
amendments were effective November 9, 2000 except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001. Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA" "66 Fed. Reg. 45,629. 
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.

VCAA essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim. However, VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim. 38 U.S.C.A. § 5103A (West Supp. 2001). VCAA also 
includes new notification provisions. Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim. As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.
All records pertinent to the appellant's claim have been 
obtained. The appellant and his representative have been 
informed of the evidence necessary to substantiate this 
claim.  The Board will incorporate its discussion of VA's 
compliance with notice and assist provisions in the following 
discussion of the facts surrounding processing of the 
original claim of February 1985, the August 1992 abandoned 
claim, and the October 1994 reopened claim in which the RO 
granted helpless child status, and which formed the basis for 
the instant appeal.

Background

The appellant's mother and custodial parent submitted a VA 
Form 21-4138 received in January 1985, indicating the 
appellant's treatment at Manchester Mental Health Center.  A 
formal VA Form 21-524 claim for helpless child status for the 
purpose of establishing DIC benefits, was received on 
February 20, 1985.  The RO obtained a medical report from 
Manchester Mental Health Center.

In an April 1985 rating decision, the RO determined from the 
evidence of record, that the appellant was not shown to have 
been permanently incapable of self-support prior to his 18th 
birthday, and informed the appellant's mother of this 
decision by letter of May 1985.  She did not appeal the 
decision.

In August 1992, the appellant submitted a VA Form 21-4138, to 
reopen his claim for helpless child status, and identified 
treatment at Catholic Medical Center and Lakeshore Medical 
Center.  By letter of August 25, 1992, the RO informed the 
appellant of the prior final denial in May 1985, and the need 
for submission of new and material evidence, not previously 
considered, in support of his claim to reopen.  The letter 
further stated " if we do not receive your reply within one 
year from the date of this letter, benefits, if entitlement 
is established, may not be paid prior to the date of its 
receipt."

In a September 1992 letter, the RO informed the appellant of 
the need to sign and return enclosed Authorization for 
Release of Information forms for the identified centers.  The 
appellant failed to respond, and two months later, in 
November 1992, the RO issued a letter informing appellant 
that no new and material evidence had been received to reopen 
his claim, and that it was administratively disallowing the 
claim unless evidence was received by September 1993, within 
one year after filing his claim to reopen.  Benefits were 
noted as otherwise payable only from the date after September 
8, 1993, on which evidence was received.  The appellant did 
not respond.

In June 1994, the appellant requested a copy of his father's 
entire VA folder for stated "genealogy" purposes.  Then in 
a VA Form 21-4138 dated October 13, 1994, the appellant 
sought to reopen his claim, which was denied by rating 
decision of March 1995.  The appellant filed a notice of 
disagreement in January 1996, and perfected an appeal, 
requesting a personal hearing at the local RO and a hearing 
before the BVA.  During the pendency of this appeal, after 
extensive evidentiary development, a rating decision of May 
1998 granted helpless child status.  In a September 1998 
letter to the appellant, the RO notified the appellant of the 
award of DIC benefits effective from November 1, 1994.

The appellant filed an October 1998 notice of disagreement 
with the effective date of the award.  In an October 1998 
letter, the RO explained the basis of denial was the finality 
of the April 1985 rating decision.  A November 1998 statement 
of the case also contained the controlling regulation and 
explained the basis of the denial.
Although the appellant requested withdrawal of his pending 
claim for an earlier effective date by VA Form 21-4138 dated 
in December 1998, he reversed his request in April 1999, 
stating that his actions were due to the side effects of 
medications he was taking.

In light of the above, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of the VCAA, and the appellant will not be prejudiced as a 
result of the Board deciding this appeal without first 
affording the RO an opportunity to consider his claim in 
light of the VCAA.  Under these circumstances, there is no 
reasonable possibility that further assistance to the 
appellant would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A.

Additionally the Board observes that with respect to the 
notice provisions of the VCAA, the appellant's representative 
is an attorney.  In the June 2001 DRO hearing, the attorney 
demonstrated actual notice and knowledge as to the Board's 
regulations concerning earlier effective dates and CUE.  The 
rating decision of 1985, January 1996 statement of the case, 
as well as other correspondence, provided actual notice of 
the laws and regulation applied at the time of adjudication 
of the 1985 rating decision.  Likewise, the supplemental 
statements of the case provided ample notice of the governing 
law and regulations, and the scope and type of evidence for 
consideration in the instant appeal.  Because the appellant 
and his representative have had actual notice of the 
applicable law and regulations, as well as the evidence that 
would substantiate the claim, the Board finds that the notice 
requirements of the VCAA have been met.

Further, the Board is bound by Court of Appeals for Veterans 
Claims' recent holding that "there is nothing in the text or 
the legislative history of VCAA to indicate that VA's duties 
to assist and notify are now, for the first time, applicable 
to CUE motions." See Livesay v. Principi, 2001 U.S. App. Vet. 
Claims LEXIS 1009 (August 30, 2001).


Analysis

I.  Earlier Effective Dates

The appellant seeks entitlement to an earlier effective date 
for the grant of DIC benefits.  By RO rating decision of May 
1998, the appellant was granted helpless child status and 
awarded DIC benefits pursuant to 38 U.S.C.A. § 1314.  

Such benefits are available only to certain survivors of 
deceased veterans.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18. 38 U.S.C.A. 
§ 101(4)(A)(i).  One of the principal exceptions to the 18- 
year age limit for an eligible "child" of a veteran, and the 
one which is directly applicable to the appellant, pertains 
to an unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii), 1314; 38 C.F.R. §§ 
3.57(a)(ii), 3.356.

VA law and regulation provide that except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Applicable regulations also provide that the 
effective date of an award of DIC to a child shall be the 
first day of the month in which entitlement arose, if the 
claim is received within 1 year after the date of 
entitlement; otherwise, the date of receipt of claim. 38 
U.S.C. 5110(e); 38 C.F.R. §§ 3.400 (c) (4)(ii).

The appellant and his attorney argue that the effective date 
should be the date of his eighteenth birthday, or of the 
original 1985 claim.  However, by statute and regulation, the 
effective date of a claim reopened and granted cannot be the 
date of receipt of an original claim that was previously 
denied.  Waddell v. Brown, 5 Vet. App. 454, 456 (1993).  The 
record shows that on January 17, 1985, the appellant's 
mother, and custodial parent, filed a VA Form 21-4138, and a 
VA Form 21-524 formal claim for helpless child status on 
February 20, 1985.  The appellant was then 21 years old.  The 
claim was denied in the April 1985 rating decision, remained 
unappealed, and became final.  

The record reflects that the appellant next filed to reopen 
his claim in August 1992, and identified treatment at 
Catholic Medical Center and Lakeshore Medical Center.  By 
letter dated in September 1992, the RO notified the appellant 
of the finality of the April 1985 decision, and of the need 
to provide new and material evidence to reopen his claim.  
The RO also requested that the appellant sign and return 
enclosed release of information forms from the designated 
medical centers (which had declined to provide records 
without the releases).  The letter was sent to the address 
provided by the appellant in his August 1992 application to 
reopen the claim.  In August 1992 and November 1992 letters, 
the RO also specifically notified the appellant of the 
consequences of failure to provide supporting evidence for 
his claim to reopen.  The November 1992 letter noted "since 
more than 60 days have passed since we last wrote you, we 
must assume you do not wish to pursue your claim."  The 
appellant's failure to provide the forms left the RO with no 
choice other than to consider the claim abandoned.  See 38 
C.F.R. § 3.158.  

The appellant's next application to reopen was dated in 
October 1994, which ultimately led to the May 1998 rating 
decision which established that the appellant met the 
criteria for helpless child status prior to his eighteenth 
birthday, and awarded DIC benefits.  Thus, this claim 
represented a new claim to reopen and the award of DIC 
benefits may not commence earlier than the date of filing of 
the new claim. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As noted, the governing law and regulatory provisions provide 
that that the effective date for an award of compensation, 
based on a claim reopened after final disallowance, shall be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  In any case, actual payment of 
monetary benefits based on an award of DIC may not be made to 
an individual for any period before the first day of the 
calendar month following the month in which the award became 
effective as provided under section 5110. 38 U.S.C.A. § 5111 
(West 1991); 38 C.F.R. § 3.31.  As the appellant's claim 
which formed the basis for helpless child status and 
established and award of DIC was received in October 1994, 
payment of monetary benefits to the appellant properly 
commenced on November 1, 1994.

Because the appellant has not stated a claim for which relief 
can be granted, his appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


II.  Clear and Unmistakable Error (CUE)

The appellant and his attorney have challenged the validity 
of the April 1985 RO decision that denied status as a 
helpless child for the purpose of establishing entitlement to 
an earlier effective date for DIC, on the basis of CUE.  An 
allegation of CUE is a different avenue by which to achieve 
the same end: an earlier effective date for the award. See 
Flash v. Brown, 8 Vet. App. 332 (1995).

Error. Previous determinations which are 
final and binding, including decisions of 
service connection, degree of disability, 
age, marriage, relationship, service, 
dependency, line of duty, and other 
issues, will be accepted as correct in 
the absence of clear and unmistakable 
error. Where evidence establishes such 
error, the prior decision will be 
reversed or amended. For the purpose of 
authorizing benefits, the rating or other 
adjudicative decision which constitutes a 
reversal of a prior decision on the 
grounds of clear and unmistakable error 
has the same effect as if the corrected 
decision had been made on the date of the 
reversed decision. Except as provided in 
paragraphs (d) and (e) of this section 
where an award is reduced or discontinued 
because of administrative error or error 
in judgment, the provisions of 
§3.500(b)(2) will apply. 

38 C.F.R. § 3.105(a).  The United States Court of Appeals for 
Veterans Claims (Court) has propounded a three-prong test to 
determine whether clear and unmistakable error is present in 
a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated) or the statutory or 
regulatory provisions extant at that time 
were incorrectly applied; (2) the error 
must be "undebatable" and of the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made;" and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

To establish a valid claim of clear and unmistakable error 
the claimant must demonstrate that either the correct facts, 
as they were known at the time, were not before the 
adjudicator, or that statutory or regulatory provisions 
extant at the time were incorrectly applied. Daniels v. 
Gober, 10 Vet. App. 474 (1997).

The Court has indicated that clear and unmistakable error is 
a very specific and a rare kind of error.  It is the kind of 
error of fact or of law that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
presence of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), Russell, supra.

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA regional office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger. See Fugo at 44.  Therefore, a claimant 
who seeks to obtain retroactive benefits based on clear and 
unmistakable error has a much heavier burden than that placed 
upon a claimant who seeks to establish prospective 
entitlement to VA benefits. See Akins v. Derwinski, 1 Vet. 
App. 228, 231 (1991).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error, such as the decision was simply 
wrong, cannot meet the specificity required to render a claim 
of CUE meritorious. Id.  When there is evidence both pro and 
con on the issue, it is impossible for an appellant to 
succeed in showing that the result would have been manifestly 
different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

In his October 1998 and other written statements, and in June 
2001 testimony before the DRO, the appellant contends that 
the RO committed clear and unmistakable error in denying his 
status as a helpless child in its April 1985 rating decision.  
He and his attorney assert that the appellant was ultimately 
found in 1998 to have helpless child status, prior to his 
eighteenth birthday; that the facts available in 1985 were 
such that no rational person could have reached a denial as 
the RO did.  In this regard they cite to statements in the 
1985 Mental Health Center report that indicated he held many 
jobs since he was 15 years old, for no longer than a month at 
a time.  They essentially disagree with the RO's 
interpretation of these facts in concluding that the 
appellant was not permanently incapable of self-support, and 
argue that there was no evidence to contradict appellant's 
claim that he could not work in 1985.  The appellant also 
argued that VA failed in its duty to assist in development of 
the claim, did not determine whether he was receiving Social 
Security benefits at eighteen, and utilized an inadequate 
examination which failed to address his disability in 
relation to employment.  BVA decision Docket Number 99-21 
822, December 13, 2000 was cited in support of the arguments 
for CUE.

The Board notes that these allegations contain no more than 
disagreements with the interpretation of facts and general 
assertions of CUE with respect to the 1985 rating decision.  
To the extent that the appellant maintains that the RO was 
wrong in its application of the facts, and therefore 
improperly weighed or evaluated the evidence in the decision, 
disagreement as to how the facts were weighed or evaluated 
has been specifically precluded as a basis for CUE.  The 
appellant points to no specific evidence that undebatably 
demonstrated he was permanently incapable of self-support.

Furthermore, although the appellant was ultimately granted 
helpless child status in May 1998, the Board notes that much 
of the evidence supporting the ultimate award of helpless 
child status was obtained after intensive evidentiary 
development long after the April 1985 rating decision, and is 
therefore not for consideration in the instant motion for 
CUE.

The facts in this case are not in dispute here, and the case 
is solely controlled by the law.  The Board bases its 
determination on a review of the facts known and law that 
existed at the time of the 1985 decision. 

It is noted that the original claim for helpless child status 
for the purpose of establishing DIC benefits was filed in 
February 1985 by the custodial parent, the appellant's 
mother.  That claim was denied in an April 1985 rating 
decision, and the claimant was notified by a letter dated in 
May 1985, but did not appeal the decision.  The record at 
that time consisted of a copy of the veteran's (appellant's 
father) death certificate, the appellant's birth record, and 
a statement dated in January 1985 indicating appellant's 
treatment at Manchester Mental Health Center.  The RO then 
obtained a report dated in April 1985, showing treatment from 
1978 to 1984 at the Manchester Mental Health Center.

The RO denied the 1985 claim by stating in its rating 
decision that the appellant was not shown to have been 
permanently incapable of self-support prior to his 18th 
birthday in August 1982.  The denial was based upon reported 
details of the mental health report from the Manchester 
Mental Health Center, which was the only treatment site 
identified by the claimant.  The report documents diagnosis 
of schizophrenia, various symptomatology, and notes that the 
appellant was only briefly treated in 1978 and 1982, with 
lack of follow up by the appellant.  Beginning in 1983 to 
1984, the appellant is noted as involved in the Center's 
Partial Hospitalization Program, after he attained the age of 
eighteen in August 1982.  

The report states that the appellant has had many jobs since 
age 15, all lasting approximately one month.  However, the 
psychiatrist nowhere suggests that the appellant was 
permanently incapable of self support.  Thus, the RO could 
have reasonably concluded that the evidence did not show 
permanent incapacity for self-support prior to his 18th 
birthday in August 1982.

The Board finds that the 1985 rating decision was reasonably 
supported by the evidence on file at that time and by 
prevailing legal authority.  The Board concludes that the 
RO's finding was not undebatably erroneous.  The appellant 
merely disagrees with the way the RO weighed the evidence.  
This is not CUE.  The appellant has cited to no specific 
error of the kind of fact or law that compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error, based 
as the denial was on the RO's interpretation of the facts in 
the report.

With regard to the appellant's contention that the April 1985 
rating decision contained CUE because VA failed to assist due 
to an inadequate examination, and failed to ascertain the 
appellant's social security benefits status, the Board notes 
that there is no allegation of evidence in the record at that 
time, showing that the RO had been notified of the 
appellant's receipt of Social Security benefits, and there is 
no allegation that such information would have shown 
undebatably, the appellant's permanent incapacity for self-
support.  The Board emphasizes that it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of 
disagreement with the interpretation of facts, failure to 
follow regulations, or failure to give due process, or any 
other non-specific allegations of error, are insufficient to 
satisfy this requirement.

Further, the failure alleged by the appellant is a failure of 
the "duty to assist" him with his claim.  The failure to 
fulfill the duty to assist cannot constitute CUE because a 
breach of the duty to assist (even assuming that a duty was 
breached) creates only an incomplete rather than an incorrect 
record.  VAOPGCPREC 12-01 (July 6, 2001).  An alleged failure 
in the duty to assist cannot serve as a basis for a claim of 
CUE.  Dixon v. Gober, 14 Vet. App. 168, 172 (2000); Caffrey 
v. Brown, 6 Vet. App. 377, 383-384 (1994).  Therefore, it 
would appear that the impact of the VCAA in CUE cases is 
somewhat limited.

On the basis of the above analysis, the Board finds that the 
appellant has not met the relevant burden, and, therefore, 
the April 1985, RO decision did not involve clear and 
unmistakable error, and is final. 38 U.S.C.A. §§ 5107, 5108, 
7105; 38 C.F.R. §§ 3.104, 3.105, 3.156.

The appellant further testified that prior to eighteen years 
of age, he underwent extensive periods of therapy and 
psychiatric hospitalization, and took medications that 
impaired his ability to understand and pursue his claims.  In 
an August 2001 statement, he also asserted that his mental 
state at the time prevented his understanding of the appeals 
process in 1985.  The Board notes that the law provides no 
exception for the mental incapacity circumstances cited by 
the appellant.  The appellant has not been rated incompetent 
at any time during which claims were pending, and it is not 
shown by any competent medical evidence of record that his 
drug therapy prevented him from processing his claims at any 
time.

In sum, it is found that the statutory or regulatory 
provisions extant at the time of the 1985 rating decision, 
were correctly applied by the RO when it denied the 
unappealed February 1985 claim which became final.  
Additionally, the RO correctly determined that the August 
1992 claim to reopen had been abandoned .  Therefore, the 
assigned effective date of November 1, 1994, reflective of 
the new application to reopen the claim dated in October 
1994, is proper.


ORDER

Entitlement to an effective date earlier than November 1, 
1994, for the payment of an award of dependency and indemnity 
compensation benefits as a helpless child is denied.

The application to reverse or amend the unappealed April 1985 
RO rating decision on the basis of CUE is denied.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

